CHANGE IN CONTROL, CONFIDENTIALITY,
AND NONCOMPETITION AGREEMENT    







THIS CHANGE IN CONTROL, CONFIDENTIALITY AND NONCOMPETITION AGREEMENT is made and
entered into this __15th___ day of May, 2012 by and between BAR HARBOR
BANKSHARES, a Maine corporation with its headquarters located in Bar Harbor,
Maine (hereinafter, “the Company”), and Cheryl L. Mullen , a resident of
Ellsworth, Maine (hereinafter, “the Executive").




W I T N E S S E T H:




WHEREAS, Bar Harbor Bank & Trust is a wholly-owned first tier banking subsidiary
of Bar Harbor Bankshares, and Bar Harbor Trust Services is a second tier
non-depository trust company subsidiary of Bar Harbor Bankshares; and




WHEREAS, the Executive is an employee of the Employer; and




WHEREAS, the Employer wishes to retain the services of the Executive by
providing the assurances contained herein.




NOW, THEREFORE, the parties hereto do hereby agree as follows:




1.         DEFINTIONS.




1.1.      Bank shall mean Bar Harbor Bank & Trust.




1.2.      Base Compensation shall mean the annual base salary payable by the
Employer to the Executive, excluding any bonuses, incentive compensation and
other forms of additional compensation.




1.3       Cause shall be deemed to exist only in the event the Executive is
convicted by a court of competent jurisdiction of a felony involving dishonesty
or fraud on the part of the Executive in his or her relationship with the
Employer.




1.4.      Change in Control shall mean the occurrence of any one of the
following events:




(a)        Any person, including a group (as such term is used in Section 13(d)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act")) becomes
the beneficial owner (as determined pursuant to Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Bar Harbor Bankshares
representing more than fifty percent (50%) of the combined voting power of Bar
Harbor Bankshares' then outstanding securities, other than as a result of an
issuance of securities initiated by Bar Harbor Bankshares in the ordinary course
of its business; or








(b)        Bar Harbor Bankshares is party to a Business Combination (as
hereinafter defined) unless, following consummation of the Business Combination,
more than fifty percent (50%) of the outstanding voting securities of the
resulting entity are beneficially owned, directly or indirectly, by the holders
of Bar Harbor Bankshares' outstanding voting securities immediately prior to the
Business Combination in substantially the same proportions as those existing
immediately prior to the Business Combination; or




(c)        The stockholders of Bar Harbor Bankshares approve a plan of complete
liquidation of Bar Harbor Bankshares or an agreement for the sale or disposition
by Bar Harbor Bankshares of all or substantially all of Bar Harbor Bankshares'
assets to another person or entity that is not a wholly owned subsidiary of Bar
Harbor Bankshares.




For purposes of this Section 1.4, a Business Combination means any cash tender
or exchange offer, merger or other business combination, sale of stock, or sale
of all or substantially all of the assets, or any combination of the foregoing
transactions.




For purposes of this Section 1.4, a Change in Control shall exclude any internal
corporate change, reorganization or other such event, which occurred prior to or
may occur following the date of this Agreement.




1.5.      Code shall mean the Internal Revenue Code of 1986, as amended, and as
it may be amended from time to time, together with the rules and regulations
promulgated under such code.




1.6.      Company shall mean Bar Harbor Bankshares.




1.7.      Date of Termination shall mean:




(a)        If the Executive incurs a separation from service for Disability,
thirty (30) days after Notice of Termination for Disability is given by the
Employer to the Executive and the Executive shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period;




(b)        If the Executive's service is separated by the Employer for Cause or
by the Executive for Good Reason, the date on which the Executive separates from
service with the Employer; and




(c)        If the Executive incurs a separation from service for any other
reason, the date on which the Executive incurs a separation from service with
the Employer.








Whether the Executive has incurred a separation from service is determined based
on whether the facts and circumstances indicate that the Employer and the
Executive reasonably anticipated that no further services would be performed
after a certain date.




1.8.      Disability shall mean a condition:  (a) which causes the Executive to
be unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which can be expected to last for a continuous period of not
less than twelve months; or (b) which results in the Executive receiving, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which can be expected to last for a continuous
period of not less than twelve months, income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Employer.  Disability shall be deemed to exist only when the
disability has been certified to the Board of Directors of the Company by a
licensed physician approved by the Board of Directors of the Company.




1.9.      Employer shall mean the Company, the Bank or Trust Services (whichever
entity is the employer of the Executive).




1.10.    Exemption Amount shall mean two times the lesser of:  (a) the
Executive’s annualized compensation based on the Executive’s annual rate of pay
for the calendar year preceding the calendar year in which the Date of
Termination occurs; or (b) the limitation on compensation set forth in Code
Section 401(a)(17) for the calendar year in which the Date of Termination
occurs.




1.11.    Good Reason shall mean one or more of the following events arising
without the consent of the Executive:




(a)        a material diminution in the Executive’s Base Compensation;




(b)        a material diminution in the Executive’s authority, duties or
responsibilities;




(c)        a material diminution in the authority, duties or responsibilities of
the person to whom the Executive is required to report;




(d)        a material diminution in the budget over which the Executive retains
authority;




(e)        a material change in the geographic location at which the Executive
must perform his services; or




(f)         any other action or inaction that constitutes a material breach by
the Company of the Agreement or any other agreement under which the Executive
provides services.








In order for a separation from service to occur for Good Reason, the separation
from service must occur within two years following the initial existence of the
event constituting Good Reason.




1.12.    Key Employee shall mean an employee who is:  (a) an officer of the
Company, the Bank or Trust Services whose earnings from the Company, the Bank
and Trust Services exceed $145,000 (as adjusted under Code Section 416(i)(1) for
calendar years beginning after December 31, 2007); (b) an owner of more than a
five percent (5%) interest in the Company, the Bank or Trust Services; or (c) an
owner of more than a one percent (1%) interest in the Company, the Bank or Trust
Services whose earnings from the Company, the Bank and Trust Services exceed
$150,000.




1.13.    Notice of Termination shall mean the notice provided pursuant to
Section 3.




1.14.    Trust Services shall mean Bar Harbor Trust Services.




2.         SEVERANCE BENEFITS.




In the event that: (a) the Employer separates the Executive's service other than
as a result of Disability and other than for Cause, or the Executive separates
his or her service for Good Reason; and (b) the Executive's separation from
service occurs in anticipation of or within one year after a Change in Control,
then the Employer shall pay the Executive the severance benefits described in
this Section 2.  The Executive's separation from service shall be deemed to be
in anticipation of a Change in Control if it occurs within the twelve (12) month
period prior to the occurrence of the Change in Control.  Notwithstanding the
foregoing, if the payment of the severance benefits would result in an excess
parachute payment as defined under Code Section 280G, then the amount of the
severance benefits to be paid to the Executive shall be reduced to an amount
equal to the maximum dollar amount that can be paid to the executive without
causing the payment of an excess parachute payment.




The severance benefits described in this Section 2 shall equal the following:




(a)        The Executive shall receive a severance payment equal to 1.0 times
the Executive’s Base Compensation, determined as of the Date of Termination.




(i)         Subject to the provisions of Section 2(a)(ii), the Executive’s
severance payment shall be paid in lump sum on the first day of the month
following the Executive’s Date of Termination, less any applicable tax
withholdings.




(ii)        Notwithstanding the provisions of Section 2(a)(i), if the Executive
is a Key Employee on the Executive’s Date of Termination and any portion of the
severance payment is greater than the Exemption





Amount and not eligible for any other exemption from Section 409A of the Code ,
then such portion of the severance payment  shall be paid in a lump sum on the
first day of the seventh month following the Executive’s Date of Termination. 




(b)        The Executive and his or her dependents shall continue to be eligible
to receive the same medical, health, dental, vision, and life insurance benefits
which the Executive is eligible to receive on the Date of Termination. The
Executive shall be required to make the same premium contributions that he or
she was required to make immediately prior to the Date of Termination. The
ability of the Executive and his or her dependents to receive such benefits
shall continue until the twelve month anniversary of the Executive’s Date of
Termination.




(c)        In the event of a Change in Control, all stock options granted but
unexercised under the Bar Harbor Bankshares and Subsidiaries Incentive Stock
Option Plan of 2000, The Bar Harbor Bankshares and Subsidiaries Equity Incentive
Plan of 2009, or any other equity plan shall become 100% vested immediately
prior to such Change in Control.  These grants will remain subject to all of the
other terms and conditions in the Bar Harbor Bankshares and  Subsidiaries
Incentive Stock Option Plan of 2000, the Bar Harbor Bankshares and Subsidiaries
Equity Incentive Plan of 2009, or any other equity plan.




The Executive shall not be required to mitigate the amount of any severance
benefits described in this Section 2 by seeking other employment.




 3.        NOTICE OF TERMINATION.




Any separation of the Executive's service by the Employer due to Disability or
for Cause, or by the Executive due to Good Reason, shall be communicated by
written Notice of Termination to the other party.  A Notice of Termination must
indicate the specific provisions in this Agreement which are relied upon as the
basis for the separation of the Executive's service, and must also set forth in
reasonable detail the facts and circumstances claimed to provide the basis for
such separation from service under the provisions so indicated.




Notwithstanding the above, in order for the Executive to separate from service
with the Employer for Good Reason, the Executive must provide the Notice of
Termination to the Employer no later than ninety (90) days after the date of the
initial occurrence of the condition or conditions alleged to give rise to Good
Reason.  In addition, the Executive must provide the Employer a period of at
least thirty (30) days during which the Employer can remedy the condition or
conditions alleged to give rise to Good Reason and not be required to pay the
amounts described in Section 2. 














4.         LOSS OF SEVERANCE BENEFITS.




If the Employer shall terminate the Executive's service due to Disability or for
Cause, or if the Executive shall terminate his or her service other than for
Good Reason, or if the Executive shall die, then the Executive shall have no
right to receive any severance benefits under this Agreement.




5.         NO OTHER BENEFITS PAYABLE.




(a)        If the Executive is entitled to receive the severance benefits
described in Section 2 of this Agreement, he or she shall not be entitled to
receive: (i) any severance benefits under the terms of any general severance pay
policy or plan of the Employer or any successor company; or (ii) any other
compensation, benefits or payments under the terms of any other plan of, or
agreement with, the Employer.




(b)        Notwithstanding the above, the Executive shall be entitled to receive
any compensation, benefits or payments which are specifically authorized by the
terms of any plan of, or agreement with, the Employer to be paid in addition to
the severance benefits described in Section 2 of this Agreement.  Moreover,
notwithstanding the above, the Executive shall be entitled to receive, in
addition to the severance benefits described in Section 2 of this Agreement, any
compensation, benefits or payments which the Executive is entitled to receive
under: (i) any incentive compensation plan maintained by the Employer which
provides for payment to a separated employee of incentive compensation earned by
the employee prior to his or her separation from service; or (ii) any payroll
plan or policy of the Employer which provides for payment to a separated
employee of any unpaid vacation, holiday or sick pay accrued by the employee
prior to his or her separation from service.




6.         SUCCESSORS.




(a)        The Employer will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Employer to expressly assume and agree to
perform its obligations under this Agreement in the same manner and to the same
extent that the Employer would be required to perform them if no such succession
had taken place.  Each such successor shall execute a written agreement
evidencing its assumption of the Employer's obligations under this Agreement
prior to the effective date of any such purchase, merger, consolidation or other
transaction.




(b)        The failure of the Employer to obtain from each successor the written
agreement described in Section 6(a) shall be deemed to be a material breach of
the obligations of the Employer under this Agreement, and shall entitle the
Executive to incur a separation from service for Good Reason pursuant to Section
1.11(f).




(c)        As used in this Section 6, the Employer shall include the Company,
the Bank, Trust Services and any successor to all or substantially all of the
business and/or





assets of any of them (whether direct or indirect, by purchase, merger,
consolidation or otherwise) which executes and delivers the written agreement
described in Section 6(a) or which otherwise becomes bound by all the terms and
provisions of this Agreement.




7.         CONFIDENTIAL INFORMATION, NON-COMPETITION OBLIGATIONS, AND
NON-SOLICITATION.




(a)        Confidential Information




The Executive recognizes and acknowledges that certain assets of the Employer,
the Company, the Bank, Trust Services, or any of their affiliates or
subsidiaries constitutes Confidential Information.




For purposes hereof, the term "Confidential Information" means any and all
information and compilations of information, in whatever form or medium
(including any copies thereof), relating to any part of the business of the
Employer, the Company, the Bank, Trust Services or any of their subsidiaries or
affiliates, or the business of their customers, provided to the Executive, or
which the Executive obtained or compiled or had obtained or compiled on his or
her behalf, which information or compilations of information are not a matter of
public record or generally known to the public, including without limitation:




(i)         financial information regarding the Employer, the Company, the Bank,
Trust Services or any of their subsidiaries or affiliates;




(ii)        personnel data, including compensation arrangements relating to the
Executive or any other employees of the Employer, the Company, the Bank, Trust
Services, or any of their subsidiaries or affiliates;




(iii)       internal plans, practices, and procedures of the Employer, the
Company, the Bank, Trust Services, or any of their subsidiaries or affiliates;




(iv)       the names, portfolio information, investment strategies,
requirements, lending or deposit information, or any similar information of any
customers, clients, or prospects of the Employer, the Company, the Bank, Trust
Services, or any of their subsidiaries or affiliates;




(v)        business methods and marketing strategies of the Employer, the
Company, the Bank, Trust Services, or any of their subsidiaries or affiliates;




(vi)       any other information expressly deemed confidential by the officers
and directors of the Employer, the Company, the Bank, Trust Services, or any of
their subsidiaries or affiliates; and




(vii)      the terms and conditions of the Agreement and any documents or
instruments executed in connection herewith that are not of public record.








The Executive shall not, without the prior written consent of the Employer, the
Company, the Bank, Trust Services, or any of their subsidiaries or affiliates,
use or disclose, or negligently permit any unauthorized person to use, disclose,
or gain access to, any Confidential Information.




Upon termination of employment, the Executive hereby agrees to deliver promptly
to the Employer, the Company, the Bank, Trust Services, or any of their
subsidiaries or affiliates all memoranda, notes, records, manuals, or other
documents, including all copies of such materials, containing Confidential
Information, whether made or compiled by the Executive or furnished to him or
her from any source by virtue of the Executive’s relationship with the Employer,
the Company, the Bank, Trust Services, or any of their subsidiaries or
affiliates.




Regardless of the reason for his or her cessation of employment, the Executive
will furnish such information as may be in the Executive’s possession and
cooperate with the Employer, the Company, the Bank, Trust Services, or any of
their subsidiaries or affiliates as may reasonably be requested in connection
with any claims or legal actions in which the Employer, the Company, the Bank,
Trust Services, or any of their subsidiaries or affiliates are or may become a
party.  The Employer will reimburse the Executive for any reasonable
out-of-pocket expenses the Executive incurs in order to satisfy his or her
obligations under this clause.




(b)        Non-Competition Obligations




In consideration of the covenants of the Employer contained herein, the
Executive covenants and agrees with the Employer that, during the "Non-Compete
Period" (as hereinafter defined) and within a one hundred fifty (150) "air" mile
radius from Bar Harbor, Maine, the Executive shall not without specific
approval, directly or indirectly:




(i)         advise any past, present, or future customers of the Employer to
withdraw, curtail, or cancel his or her or its business with the Employer; or




(ii)        cause, suggest, or induce others to call on any past, present, or
future customers of the Employer.




The "Non-Compete Period" shall commence on the date hereof and terminate one
year after the cessation of the Executive’s employment with the Employer and all
of its affiliates, regardless of reason, whether or not pursuant to this
Agreement.




(c)        Non-Solicitation of Employees




While employed by the Employer, and for one year following cessation of his or
her employment with the Employer and all of its affiliates for any reason, the
Executive shall not, directly or indirectly, by any means or device whatsoever,
for himself or herself or on behalf of, or in conjunction with, any other
person, partnership or corporation,





solicit, entice, hire, or attempt to hire or employ any employee of the
Employer, the Company, the Bank, Trust Services or any of their affiliated
entities.




8.         REFORMATION; INJUNCTIVE RELIEF.




(a)        All the parties hereto acknowledge that the parties have carefully
considered the nature and scope of this Agreement.  The activities, period and
area covered by Section 7 are expressly acknowledged and agreed to be fair,
reasonable and necessary.  To the extent that any covenant contained in Section
7 is held to be invalid, illegal or unenforceable because of the extent of
activities, duration of such covenant, the geographic area covered thereby, or
otherwise, the parties agree that the court making such determination shall
reform such covenant to include as much of its nature and scope as will render
it enforceable and, in its reduced form, said covenant shall be valid, legal and
enforceable to the fullest extent of the law.




The invalidity or unenforceability of any provision of this Agreement, after
reformation as provided in this Section 8, shall not affect any other provision
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted. Furthermore, in lieu of such illegal,
invalid, or unenforceable provision, there shall be added automatically as a
part of this Agreement a provision as similar in terms to such illegal, invalid,
or unenforceable provision as may be possible and be legal, valid, and
enforceable.




(b)        The Executive acknowledges and agrees that, upon any breach by the
Executive of his or her obligations under Section 7 hereof, the Employer will
have no adequate remedy at law, and accordingly will be entitled to specific
performance and other appropriate injunctive and equitable relief,
notwithstanding Section 9 hereof.  Nothing herein shall be construed as
prohibiting the Employer from pursuing any other remedies available to it,
including the recovery of damages from the Executive.




9.         MEDIATION AND ARBITRATION.




If the Executive and the Employer have any dispute whatsoever relating to the
interpretation, validity or performance of this Agreement, or any other dispute
arising out of this Agreement, every reasonable attempt will be made to resolve
any differences or dispute within thirty (30) days of an issuance of written
notice by either party to the other party.




If a successful resolution of any differences or dispute has not been achieved
to the satisfaction of both parties at the end of the thirty (30) day period,
the following steps will be used:




Except as otherwise expressly provided hereunder, the parties agree that any and
all disputes arising out of the Executive’s employment or cessation of
employment, including but not limited to any dispute, controversy, or claim
arising under any federal, state, or local statute, law, ordinance or regulation
or under this Agreement, shall be





resolved exclusively by Alternative Dispute Resolution described in this
Agreement ("ADR"). The initiation of ADR shall first require mediation, and the
parties agree to first try to settle any dispute through mediation.  Mediation
shall be initiated by either party by the serving of a written notice of intent
to mediate (a "Mediation Notice") by one party upon the other.  If no resolution
has been mutually agreed through mediation within ninety (90) days of service of
a Mediation Notice, then and only then may the dispute be submitted to
arbitration. Arbitration shall be initiated by the serving of a written notice
of intent to arbitrate (an "Arbitration Notice") by one party upon the other.
 Notwithstanding the foregoing, nothing in this Agreement shall be deemed to
preclude the Employer from seeking temporary or permanent injunctive relief
and/or damages from a court of competent jurisdiction pursuant to Section 8 of
this Agreement with respect to any breach of Section 7 of this Agreement.




(a)        In the event that a party wishes to initiate ADR, a Mediation Notice
must be served on the other party within six months from the date on which the
claim arose. If the parties cannot mutually agree on a mediator, then a mediator
shall be selected in accordance with the Employment Mediation Rules of the
American Arbitration Association.




(b)        In the event that mediation is unsuccessful and arbitration is
initiated, it shall be conducted under the National Rules of the Resolution of
Employment Disputes of the American Arbitration Association. There shall be a
single arbitrator to be agreed upon by the parties, provided that, if the
parties are unable to agree upon a single arbitrator, each party shall name an
arbitrator and the two so named shall name a third arbitrator.  The arbitration
proceedings shall be heard by the arbitrator(s) and the decision of the
arbitrator, or the majority of the panel if one has been selected, shall be
final and binding on the parties. Judgment upon the arbitration award may be
entered in any court of competent jurisdiction. An Arbitration Notice must be
served on the other party within one year from the date on which the claim
arose, and failure to bring such a claim within such one-year period shall
constitute a waiver of such claim and an absolute bar to any further proceedings
in any forum with respect to it. All mediation and arbitration proceedings shall
be conducted in Bangor, Maine, unless the parties otherwise agree in writing.




(c)        The cost of any mediation proceeding under this Section 9 shall be
paid entirely by the Employer.  The cost of any arbitration proceeding will be
shared equally by the parties to the dispute; provided, however, that, if the
dispute is resolved in favor of the Executive, such cost shall be paid in full
by the Employer.  Each party shall be responsible for its own cost of
representation and counsel.




10.       POST-TERMINATION OBLIGATIONS.




            All payments and benefits due to the Executive under this Agreement
shall be subject to the Executive's compliance with this Section 10 for one full
year following the Executive's Date of Termination. The Executive shall, upon
reasonable notice, furnish such information and assistance to the Employer, the
Company, the Bank or Trust





Services as may reasonably be required by the Employer, the Company, the Bank or
Trust Services in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party.




11.       GENERAL PROVISIONS.




(a)        All notices required by this Agreement shall be in writing and shall
be sufficiently given if delivered personally or mailed by registered mail or
certified mail, return receipt requested, to the parties at their then current
addresses. All notices shall be deemed to have been given as of the date so
delivered or mailed.




(b)        This Agreement and the plans and agreements described in Section 5(b)
contain the entire transaction between the parties, and there are no other
representations, warranties, conditions or agreements relating to the subject
matter thereof.  This Agreement hereby supersedes any prior Change in Control
Agreement between the Executive and the Company.




(c)        The waiver by any party of any breach or default of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach.




(d)        This Agreement may not be changed orally but only by an agreement in
writing executed on behalf of the party against which enforcement of any waiver,
change, modification, consent or discharge is sought.




(e)        This Agreement shall be binding upon and inure to the benefit of the
Employer and the Executive and their respective successors, assigns, heirs and
legal representatives (including, but not limited to, any successor of the
Employer described in Section 6).




(f)         Each of the parties agrees to execute all further instruments and
documents and to take all further action as the other party may reasonably
request in order to effectuate the terms and purposes of this Agreement.




(g)        This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one and the same instrument.




(h)        This Agreement shall be construed pursuant to and in accordance with
the laws of the State of Maine. Actions brought by the Employer under this
Agreement shall be subject to the exclusive jurisdiction of the state and
federal courts of Maine. Both parties consent to the personal jurisdiction of
such courts for such actions, and agree that they may be served with process in
accordance with Section 11(a).  Notwithstanding anything herein to the contrary,
any payments to the Executive, whether pursuant to this Agreement or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, §12 U.S.C. 1828(k) and any regulations
promulgated thereunder.








(i)         The Executive acknowledges that he has had a full and complete
opportunity to review the terms, enforceability and implications of this
Agreement, and that the Employer has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.




(j)         Any provision of this Agreement that is susceptible to more than one
interpretation shall be interpreted in a manner that is consistent with this
Agreement satisfying the requirements of Code Section 409A.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.







Witness:                                            COMPANY:

                                                          BAR HARBOR BANKSHARES




_____________________________BY________________________________________

          

Peter Dodge,                                    
                                                    Its Chairman of the Board




Witness:                           
                                           EXECUTIVE:







___________________________  BY_____________________________________
                                            









